Filed 5/12/22 Marriage of Ayoub and Huang CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re the Marriage of GEORGE AYOUB
 and CAIYUN HUANG.
                                                                         E075741
 GEORGE AYOUB,
                                                                         (Super.Ct.No. FAMSS1808746)
          Respondent,
                                                                         OPINION
 v.

 CAIYUN HUANG,

          Appellant.


         APPEAL from the Superior Court of San Bernardino County. Teresa S. Bennett,

Judge. Affirmed.

         Caiyun Huang, in pro. per., for Appellant.

         No appearance for Respondent.

         In this marriage dissolution case, respondent and appellant Caiyun Huang

requested to be allowed to live in petitioner and respondent George Ayoub’s separate

property residence for two years following the divorce. The family court denied the

request. Huang appeals, citing temporary legal protections for renters implemented in


                                                             1
response to the COVID-19 pandemic and stating that this is “similar to an unlawful

detainer situation.” Finding no abuse of discretion, we affirm.

                                     BACKGROUND

       Huang and Ayoub married in 2015 and separated roughly two and a half years

later in 2018. After the separation, Huang continued to reside in Ayoub’s home, which

he owned prior to their marriage.

       Following is the family court’s ruling, in full, denying Huang’s request to remain

in Ayoub’s residence: “Both parties testified that they agreed to the date of separation as

being 25 February 2018 when an incident occurred at the residence in Chino Hills that

resulted in [Ayoub]’s arrest. According to testimony, the parties argued over the use of a

telephone that had been lent to [Ayoub] for an international call and [Huang] indicated

the lender needed the telephone returned during the international call. This led to an

argument wherein [Ayoub] slammed down his hands on a laptop that [Huang] had been

using that broke the property. [Ayoub] was arrested and the result of that case after one

year was a nolo contendere plea to disturbing the peace and a fine with a terminal

disposition and no probation, credit for 1 day served prior to [Ayoub] bailing out of jail.

       “These parties have resided in [Ayoub]’s residence since that date although both

testified that they do not speak to each other and do not eat meals together. [Ayoub]

testified that [Huang] had threatened an easy way to kill [Ayoub] through the use of some

mixture of honey and onions to which [Huang] indicated that [Ayoub] was not telling the

truth. [Ayoub] indicated that [Huang] has destroyed the residence by cooking her food



                                             2
for [Huang] and her daughter with the oil destroying the marble floor and counter tops in

[Ayoub]’s home. [Huang] stated that it was normal wear and tear and refused to pay one-

half the cost of polishing the marble as it was too expensive.

       “Based on the testimony of these parties, it is clear to the Court that they cannot

remain in the same residence any longer. [Huang] has requested through the filing of a

Request For Order to be allowed to remain in [Ayoub]’s home for an additional two years

for her daughter to finish high school and only pay a portion of the utilities. [Huang] has

also requested exclusive use of the residence and for [Ayoub] to live elsewhere based on

the incident that occurred between them at the date of separation, 25 February 2018.

       “[Ayoub] has argued that [Huang] has property in China that could be sold and

used to assist [Huang] in obtaining her own residence. [Ayoub] also indicated that

although there was a ‘green card’ that [Ayoub] assisted in providing for [Huang] to come

to the United States, after the incident in February 2018, [Ayoub] sought to retract any

sponsorship of [Huang]. There are at present proceedings in immigration court where

[Huang]’s appeal was granted that had denied [Huang] from obtaining a work visa. That

matter is being handled by immigration counsel.

       “Based on the premarital agreement these parties entered into prior to the marriage

and the facts as determined by the Court, there is no avenue by which [Huang] has legal

grounds for having [Ayoub] removed from his separate property residence to allow

[Huang] and her daughter to remain in that property for the next two years especially

paying only a portion of the utilities and no rent. [Huang]’s daughter is on independent



                                             3
studies for high school and is currently 16 years of age. [Ayoub] has indicated that

[Huang] has the ability to sell property in China and purchase a mobile home in

California if she wishes to remain here as well as obtain benefits from California. No

domestic violence restraining order was ever filed in the Family Court from the incident

from February 2018. These parties have resided in the same residence for the ensuing

two and one-half years without further incident. Based on these facts, the Court denies

[Huang]’s request to remain in [Ayoub]’s residence for an additional two years until

[Huang]’s daughter graduates from high school. The residence is confirmed to [Ayoub]

as his sole and separate property without offset to [Huang].”

       The order was dated August 2020. Huang filed a notice of appeal in September

2020, stating that she was appealing from a judgment after court trial. There does not

appear to have been a judgment at that time, as the register of actions indicates that

judgment was given in October 2020. We construe the notice of appeal to have been

effective in that it was prematurely taken from an appealable judgment. (See Cal. Rules

of Court, rule 8.406(d); In re Joshua S. (2007) 41 Cal.4th 261, 272 [“‘[I]t is, and has

been, the law of this state that notices of appeal are to be liberally construed so as to

protect the right of appeal if it is reasonably clear what [the] appellant was trying to

appeal from, and where the respondent could not possibly have been misled or

prejudiced’”].) Ayoub has not filed a respondent’s brief.




                                               4
                                       DISCUSSION

       “Where, as here, the trial court is vested with discretionary powers, we review its

ruling for an abuse of discretion.” (In re Marriage of Duncan (2001) 90 Cal.App.4th

617, 625.) When we do so, we ask “whether or not the trial court exceeded the bounds of

reason, all of the circumstances before it being considered.” (In re Marriage of Connolly

(1979) 23 Cal.3d 590, 598.) “[W]hen two or more inferences can reasonably be deduced

from the facts, a reviewing court lacks power to substitute its deductions for those of the

trial court.” (Ibid.)

       Huang contends that the trial court should have allowed her to stay in Ayoub’s
                                                  1
residence for two years following the divorce. Her primary argument is that she is

similarly situated to a tenant who is protected from eviction because of the COVID-19

pandemic.

       We reject the argument. There is no evidence that Huang and Ayoub were ever in

a tenant-landlord relationship. To the contrary, the trial court noted elsewhere in its

ruling that Huang’s “Income and Expense Declaration indicated that she paid no rent,”

despite living in the house for an additional two years after the separation. Additionally,

we see no reason, and Huang has not provided us with any, why we should construe

tenant protections to extend to individuals in Huang’s circumstances, given that “[w]e

must presume that the Legislature intended ‘every word, phrase and provision . . . in a



       1
         Huang does not contend that the trial court’s refusal to allow her exclusive use of
the residence was in error.

                                              5
statute . . . to have meaning and to perform a useful function’” (Garcia v. McCutchen

(1997) 16 Cal.4th 469, 476).

       Huang does not contend that the trial court’s ruling on her request to stay in

Ayoub’s house was an abuse of discretion in any other way. We therefore find that

Huang has not demonstrated any error. Rather, the ruling was properly within the family

court’s discretion.

       Apart from the residence order, Huang contends that the trial court erred in not

providing a Chinese interpreter for her, in stating that her daughter was “independent,”

and in stating that Huang and Ayoub did not share expenses.

       We reject these contentions as well. First, the trial court was under no obligation

to provide Huang an interpreter. (See Jara v. Municipal Court (1978) 21 Cal.3d 181, 185

[holding, in case involving indigent but represented civil litigant, that “there is no need

for courts to require appointment of interpreters at public expense to assist litigants”].)

People v. Superior Court (Almaraz) (2001) 89 Cal.App.4th 1353, which Huang relies on

in contending otherwise, centered on the right to an interpreter for “‘[a] person unable to

understand English who is charged with a crime,’” and is thus inapplicable. (Id. at p.

1355, citing Cal. Const., art. I, § 14, italics added.) In any event, Huang did not request

an interpreter below, and after examining the record we do not believe that an oral

statement she made, which she claims led the court to erroneously believe she was

receiving unemployment benefits, would have affected the trial court’s ruling on the




                                              6
residence order. The trial court made no mention of unemployment benefits when

discussing and ruling on the residence order.

       Second, Huang has not shown why either the trial court’s characterization of
                                     2
Huang’s daughter as “independent” or its statement in a separate portion of the ruling,

finding that Huang and Ayoub did not share expenses, would justify reversal. The

California Constitution “generally ‘prohibits a reviewing court from setting aside a

judgment due to trial court error unless it finds the error prejudicial.’” (F.P. v. Monier

(2017) 3 Cal.5th 1099, 1108, citing Cal. Const., art. VI, § 13.) Huang has not attempted

to show any prejudice from this purported inaccuracy, and we can discern none from the

record.

       “Although [Ayoub] did not file a brief in this appeal, [Huang] ‘still bears the

“affirmative burden to show error whether or not [Ayoub]’s brief has been filed,” and we

“examine the record and reverse only if prejudicial error is found.”’” (In re Marriage of

F.M. & M.M. (2021) 65 Cal.App.5th 106, 110, fn. 1.) We find no error here at all, let

alone prejudicial error.




       2
         It is not entirely clear what Huang refers to here, as she does not cite to the
record when making this contention. The only apparent references to Huang’s daughter
being dependent or independent in our record involve the family court asking whether
Huang’s daughter was doing “independent studies” at school, and its statement in its
ruling that she was.

                                              7
                              DISPOSITION

The order is affirmed. Each side is to bear their own costs.

NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               RAPHAEL
                                                                         J.

We concur:

CODRINGTON
      Acting P. J.

MENETREZ
                   J.




                                      8